Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-17-00805-CV

                          ARKOMA ENERGY SERVICES, INC.,
                                    Appellant

                                              v.

                                       Samantha LEE,
                                          Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2016CV07124
                       Honorable David J. Rodriguez, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this cause is REVERSED AND
REMANDED to the trial court for further proceedings. Costs of this appeal are taxed against the
parties who incurred them.

       SIGNED March 14, 2018.


                                               _________________________________
                                               Irene Rios, Justice